DETAILED ACTION
This action is in response to communications filed on October 6th, 2021.
Claims 1-23 are hereby allowed.  Claims 1, 7, 14-15, 20-21, and 23 are currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments on pages 9-13 of their response filed on October 6th, 2021 are persuasive in arguing that the prior art of record (the combination of Brand, Huang, and Mullins) does not teach independent claim 1, 7, and 14.  Specifically, the prior art of record does not teach: an application on a client device generating a content ID for a cloud content item that is unique to the cloud content management system, for a content item that is created on a local file system of the client device as a representation of a not yet created cloud content item.
Upon further search and consideration in the technology area of cloud based content management systems, no prior art was identified as teaching: an application on a client device generating a content ID for a cloud content item that is unique to the cloud content management system, for a content item that is created on a local file system of the client device as a representation of a not yet created cloud content item.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jai		Pat. Pub.	2017/0208052
Eda		Pat. Pub.	2019/0155534
Nichols		Pat. Pub.	2017/0017551
Berger		Pat. Pub.	2019/0364108
Wong		Pat. Pub.	2016/0371241
Procopio	Patent no.	10,958,732
Momchilov	Pat. Pub.	2020/0358779
Rathore		Pat. Pub.	2020/0304481
Prahlad		Pat. Pub.	2020/0296100
Tehranchi	Pat. Pub.	2019/0295103
Jai		Pat. Pub.	2017/0208125
Tallamraju	Pat. Pub.	2016/0321311
Smith		Pat. Pub.	2013/0318593
Christiansen	Pat. Pub.	2019/0171729

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/15/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457